PER CURIAM.
Upon consideration of the several appellate points we affirm defendant’s conviction because no reversible error has been demonstrated. However, we reverse that portion of the judgment imposing costs on the defendant because defendant was not afforded notice and an opportunity to be heard at the time of such assessment. We remand for a new hearing thereon after notice to the defendant. See Mays v. State, 519 So.2d 618 (Fla.1988).
Affirmed in part; reversed in part and remanded with instructions as concerns the imposition of costs.
DELL, WALDEN and POLEN, JJ., concur.